Exhibit 10.31

Executive Officer Compensation Information – 2015 Salaries and Target Bonus
Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s executive officers currently employed
by the Company for the 2015 performance period:

 

Named Executive Officer

   2015 Annual Base Salary    2015 Target Bonus Percentage(1)

Ronald W. Barrett, Ph.D.

   $517,500    90%

Chief Executive Officer

     

Vincent J. Angotti

   $454,574    60%

Executive Vice President, Chief Operating Officer

     

Gregory T. Bates, D.V.M.

   $356,462    40%

Senior Vice President of Regulatory Affairs and Quality

     

William G. Harris

   $391,679    40%

Senior Vice President of Finance and Chief Financial Officer

     

Richard K. Kim, M.D.

   $401,500    40%

Senior Vice President of Clinical Development and Medical Affairs and Chief
Medical Officer

     

 

(1) Represents a percentage of 2015 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.